Citation Nr: 9910110	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971, and from May 1971 to June 1975.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.  The veteran filed a timely appeal to that adverse 
determination.

The Board notes that although the veteran had requested, and 
was scheduled for, a hearing at the RO in September 1998, 
said request was withdrawn pursuant to a statement from the 
veteran received in August 1998.  See 38 C.F.R. § 20.704(e) 
(1998).  The veteran's claim is now properly before the Board 
for appellate review.


REMAND

Review of the veteran's claims file reveals that he has not 
been diagnosed with essential hypertension.  The evidence 
does show numerous elevated readings.  Additionally, VA 
outpatient treatment records dated in July 1991 show an 
assessment of "B/P too high."  Diazide was prescribed at 
that time.

In December 1996, the veteran filed his claim of entitlement 
to service connection for hypertension, as secondary to his 
service-connected PTSD (which is currently evaluated as 50 
percent disabling).  He bases this claim upon a November 1996 
VA statement from M.J., Ph.D./PA-C.  She cites a study by 
Lawrence R. Moss, M.D., entitled "Hypertension in the War 
Veteran."  Although a copy of the study is not of record, 
M.J. states that the article concludes that war-time 
experiences often play a role in the causative development of 
hypertension.  She quotes the study as saying that "those 
veterans suffering from PTSD, the prototypical anxiety 
disorder, are at increased risk for developing 
hypertension."  M.J. further stated that the study concluded 
that a veteran did not necessarily need to be hypertensive at 
the time of discharge, and that hypertension was the 
cumulative effect of years of stress and the body's response 
to it.  She concluded that:

After reviewing the cited study by Dr. 
Moss, I find that I agree with his 
conclusions and the role that PTSD plays 
in the subsequent development of 
hypertension.  It is therefore my 
opinion, that the hypertension that this 
veteran has been diagnosed with has it's 
[sic] causative basis with his service 
connected PTSD and is secondary to the 
PTSD condition.

The Board believes that the cited opinion is plausible, and 
serves to render the veteran's claim well-grounded.  However, 
the opinion is outside of the range of M.J.'s experience (as 
a psychologist and certified physician assistant).  Also, 
review of the veteran's claims file shows that he has not 
previously undergone a cardiovascular examination.  For these 
reasons, the Board feels that an examination describing the 
nature, current severity, and etiology of the veteran's 
hypertension would be of benefit in adjudicating the 
veteran's claim.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Also, in her November 1996 opinion, M.J. reported that the 
veteran was currently under her care at the Pershing VA 
Medical Center (VAMC), in Poplar Bluff, Missouri.  Review of 
the claims file shows that the most recent VA outpatient 
treatment records are dated in May 1992.  Because VA is on 
constructive notice with respect to the existence of the 
Poplar Bluff VAMC records, the duty to assist the veteran 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 
3.103(a) (1998) requires that said records be obtained and 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992).

Therefore, the Board is of the opinion that further 
development with respect to the issue of entitlement to 
service connection for hypertension, as secondary to the 
veteran's service-connected PTSD, is warranted.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
actions:

1.  In order to ensure a complete record, 
the RO should obtain any and all of the 
veteran's treatment records since May 
1992 to the present date from the VAMC in 
Poplar Bluff, Missouri, and associate 
them with the claims file.  38 C.F.R. 
§ 3.159 (1998).

2.  The veteran should be afforded an 
examination by a specialist in 
hypertensive vascular disease.  After 
reviewing the veteran's claims file, to 
specifically include the November 1996 
opinion of M.J., Ph.D./PA-C, in addition 
to those records obtained pursuant to (1) 
above, the examiner is to offer an 
opinion, without resorting to conjecture 
and speculation, whether or not the 
veteran currently suffers from essential 
hypertension.  If so found, the examiner 
is to offer an opinion as to whether it 
is at least as likely as not that the 
veteran's hypertension was caused or 
aggravated by his service-connected PTSD.  
The complete rationale for all opinions 
expressed must be provided.  If an 
opinion cannot be provided, the examiner 
should explain why that is the case.  The 
examination report should be typed.

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the 
Court), has determined that a remand by 
the Board confers upon a claimant, as a 
matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

4.  Then, the RO should readjudicate the 
issue of the veteran's entitlement to 
service connection for hypertension, as 
secondary to service-connected PTSD, 
based on all the evidence of record.

5.  After completion of the requested 
actions, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded the applicable time period 
to respond before the record is returned 
to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The veteran is 
free to submit any additional information he desires in 
connection with this appeal.  No action is required of the 
veteran until he is notified by the RO.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


